[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                              MAY 24, 2005
                             No. 04-13712                   THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                  BIA Nos. A95-551-315 & A95-551-316

LUIS A. GUEVARA,
JANETH ESCOBAR, et al.,

                                                              Petitioners,
                                  versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                       ________________________

                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                      _________________________

                            (May 24, 2005)


Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Luis A. Guevara (“Guevara”), Janeth Escobar, Maria C. Guevara, and Jose

L. Guevara, through counsel, petition for review of the BIA’s decisions adopting

and affirming the IJ’s order of removal and denial of their asylum and withholding

of removal claims.1 Guevara raises three issues on appeal: (1) the IJ acted unfairly

when he denied Guevara’s application for asylum as untimely; (2) the IJ erred by

denying him asylum and withholding relief because the evidence showed that he

had a well-founded fear of persecution; and (3) the one-year time bar for filing

asylum and the “internal resettlement” are unconstitutional. For the reasons

discussed more fully below, we deny Guevara’s petition in part and dismiss in part

for lack of jurisdiction.

       The lead petitioner, Guevara, was admitted into the United States on or

about March 10, 1999, as a non-immigrant visitor with authorization to remain

until March 5, 2000. His wife, Janeth Escobar, and his two children were admitted

into the United States on or about January 1, 2000, also as non-immigrant visitors,

but with authorization to stay until July 1, 2000. Guevara filed an application for

asylum and withholding of removal, signed April 26, 2002. On July 17, 2002, all

of the petitioners were served with a notice to appear charging them with

removability for remaining in the United States for a longer time than permitted,

       1
          Petitioners do not challenge the IJ’s finding that they failed to show a likelihood or
possibility of torture under CAT. Therefore, the claim is deemed abandoned. See Sepulveda v.
U.S. Attorney General, 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
                                                   2
INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B). (AR at 547-48, 557-58, 568-69,

579-80).

       Guevara’s application for asylum and withholding of removal claimed

membership in a particular social group, the Liberal Party. He did not claim relief

under the CAT. Guevara alleged the following: (1) he arrived in the United States

on September 6, 1999, escaping persecution from the FARC;2 (2) before coming to

the U.S., he administered a textile business in Palmira, Colombia; (3) in November

1998 he began receiving phone calls from the FARC demanding that he employ

several FARC members and requesting that he sell property and give them money

to prevent them from bothering him and his family; (4) as a result, Guevara began

to have psychological problems, and his psychologist recommended that he leave

Colombia until the situation resolved; (5) he continued to fear for his family

because the FARC threatened them and indicated that they would kidnap his oldest

son if their demands were not met; (6) he and his family then abandoned the

country and their property there; (7) his father-in-law had been subjected to similar

threats by the FARC; (8) his wife has no remaining family in Colombia; and (9)

the FARC kidnaped one of their trusted employees and demanded that the

employee tell them Guevara’s whereabouts; and (10) he fears that the FARC will

       2
         Revolutionary Armed Forces of Columbia. Guevara alleged that there was a brief
departure from the United States when he went to the Bahamas and then came back on the same
day on September 6, 1999.
                                               3
kill him and his family if returned to Colombia because he is now a FARC enemy.

      Prior to his removal hearing, Guevara submitted an addendum to his

application alleging the following additional facts: (1) his grandfather had instilled

in him loyalty to the Liberal Party since he was very young, and he was involved in

the political campaign, inviting peasants to political meetings and encouraging

them to vote for Liberal Party candidates; (2) several of his relatives had been

subjected to death threats by insurgent groups; (3) many businessmen in Palmira

were forced to pay paramilitary organizations to protect their businesses; (4) the

FARC called him and told him that he must have a lot of money because he was

supporting corrupt politicians and paramilitary groups and asked Guevara to hire

five to six FARC members; (5) he told the FARC that he would be putting himself

and his family at risk if he employed FARC members; (6) eventually he told the

FARC that he might be able to employ some of its members when business was

good, but only to evade their demands; (7) the FARC continued to call him, and

one day Guevara noticed two people on a motorcycle following him, which is the

common operating procedure for hitmen, prompting Guevara to get out of his car

and walk home.

      Guevara secured counsel to represent him at his removal hearing, and he

conceded to the allegations and charge of removability contained in his notice to

appear. The IJ indicated to Guevara that, in order to excuse the late filing of his
                                           4
asylum application, he would be required to show either a changed country

condition or an exceptional circumstance for its lateness.

       After hearing testimony from Guevara regarding his application for asylum

and withholding of removal, the IJ issued an oral decision.3 He first refused to

consider Guevara’s application for asylum, finding that Guevara was aware of the

one-year filing deadline, failed to submit his application within that deadline or

within a reasonable time after expiration of his non-immigrant status, and had

failed to establish ineffective assistance of counsel, making his application

untimely.4 The IJ then proceeded to deny Guevara’s withholding of removal and

CAT claims and ordered the petitioners be removed, finding that (1) general

conditions of upheaval are insufficient to demonstrate per se persecution; (2) the

FARC’s attempted extortion of money or substitution of employees in Guevara’s

business did not demonstrate imputed political opinion or any other statutory

ground for relief under the INA; (3) Guevara had failed to establish a fear,

subjective or otherwise, of countrywide persecution, as he had successfully


       3
         The resolution of the issues on appeal does not rely on any of the evidence or testimony
given at the removal hearing. As is discussed infra, we do not address the merits of Guevara’s
claims for asylum or withholding of removal because we lack jurisdiction over the asylum claim
and Guevara has waived or abandoned his withholding of removal claim.
       4
         Guevara’s testimony was that the woman who helped him fill out his application was a
notary and attorney, but not licensed to practice in the United States, and that he was aware of
the one-year filing deadline. (AR at 91). Pursuant to 8 C.F.R. § 208.4(a)(5)(iii)(A)-(C), an alien
can excuse an untimely application if the reason for the tardiness was ineffective assistance of
counsel.
                                                  5
relocated his family prior to coming to the United States and had endured no

further problems after moving; and (4) therefore, Guevara had not met his burden

of proof under the CAT or for withholding of removal.

      On appeal to the BIA, Guevara (through different counsel than had

represented him at his removal hearing) argued that the IJ had erred by rejecting

his application for asylum as untimely, and argued that the one-year deadline

violated the Supremacy Clause of the U.S. Constitution as well as due process

because it was contrary to the United Nations Convention on the Status of

Refugees, which he argued was of greater hierarchy than the statutory one-year

filing deadline. He also argued that he had “demonstrated a clear probability of

persecution on account of [his] political opinion,” without referring to any

evidence or facts to support his assertion. Guevara then filed a brief with the BIA

arguing that (1) the IJ should have ordered the filing of a new application for

asylum because Guevara received ineffective assistance of counsel; (2) the IJ was

biased, and denied Guevara’s application solely because of the one-year deadline;

(3) the one-year deadline was unconstitutional because it violated the Supremacy

Clause, which required the United States to give full force to the U.N. Convention

it had adopted by treaty; and (4) the facts of Guevara’s case required that the BIA

grant him asylum (emphasis supplied).

      The BIA, in a written per curiam opinion, adopted and affirmed the decision
                                          6
of the IJ, stating that the IJ properly determined that Guevara’s application for

asylum was not timely filed and that he had failed to meet his burden of proof on

withholding of removal, and protection under the CAT. It concluded that Guevara

had “put forth no appellate arguments which would persuade us to disturb the

Immigration Judge’s findings and conclusions.”

      Because Guevara’s removal proceedings commenced after April 1, 1997, the

effective date of IIRIRA, this case is governed by the permanent provisions of the

INA, as amended by IIRIRA. Gonzalez-Oropeza v. U.S. Attorney General, 321

F.3d 1331, 1332 (11th Cir. 2003). This Court will review only the BIA’s decision,

except to the extent that it expressly adopts the IJ’s opinion. Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001) (citation omitted) (transitional rules case).

Insofar as the BIA adopts the IJ’s reasoning, this Court will review the IJ’s

decision as well. Id. (citation omitted).

      Guevara’s first argument on appeal is that the IJ acted unfairly when he

denied Guevara’s application for asylum as untimely. The government argues that

we lack jurisdiction to review the IJ’s decision regarding the timeliness of

Guevara’s application.

      We review de novo questions of subject matter jurisdiction. Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). As amended by IIRIRA, INA

§ 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B), provides that an alien may not apply for
                                            7
asylum unless he demonstrates by clear and convincing evidence that the

application was filed within one year of his arrival in the United States. A late

application for asylum may be considered if the alien demonstrates to the Attorney

General’s satisfaction the existence of either changed circumstances or

extraordinary circumstances relating to the delay in filing the application. See INA

§ 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D). Pursuant to § 1158(a)(3), however,

“[n]o court shall have jurisdiction to review any determination of the Attorney

General under paragraph (2).” INA § 208)a)(3), 8 U.S.C. § 1158(a)(3).

      We have held that “federal courts do not have jurisdiction to review the

Attorney General’s decision as to timeliness of [an asylum] request. Pursuant to 8

U.S.C. § 1158(a)(3), the Attorney General’s decision regarding whether an alien

complied with the one-year time limit or established extraordinary circumstances,

such that the time limit should be waived, is not reviewable by any court.” Fahim

v. United States Attorney General, 278 F.3d 1216, 1217 (11th Cir. 2002). Thus,

we are without jurisdiction to review the IJ’s and BIA’s finding that Guevara’s

asylum claim was untimely, and Guevara’s petition for review of that decision is

dismissed for lack of jurisdiction. We will, however, to the extent Guevara

properly raises the issues, review Guevara’s eligibility for withholding of removal

or relief under the CAT. See id. at 1217-18.

      In his brief, Guevara lists, among his statement of issues, that the BIA and IJ
                                          8
erred by denying him asylum and withholding relief because the evidence showed

that he had a well-founded fear of persecution, there was no argument against his

credibility, and the one-year filing requirement for asylum claims mechanically

excludes legitimate asylum claims. However, throughout the substantive portion

of Guevara’s brief, no argument is made as to the BIA’s and IJ’s determination that

Guevara did not qualify for withholding of removal. Instead, Guevara argues that

his asylum application was not given adequate consideration because it was

dismissed as untimely and, therefore, the BIA and IJ ignored the evidence Guevara

presented showing that the FARC did more than merely extort him. Nowhere in

the brief is an argument found regarding the burden of proof or standards for

withholding of removal, nor is any case law cited to support his arguments.

Significantly, Guevara did not argue any error in the denial of withholding of

removal or CAT claims to the BIA either, instead focusing on asylum and the

constitutionality of the one-year filing requirement. In sum, the only arguments

Guevara makes (or mentions) regarding withholding of removal are found in two

conclusory statements, one in the “statement of issues,” the other in the

“conclusion.”

      Pursuant to Fed.R.App.P. 28(a)(9), an appellant’s brief must contain his “(A)

contentions and the reasons for them, with citations to the authorities and parts of

the record on which the appellant relies; and (B) for each issue, a concise statement
                                          9
of the applicable standard of review.” Fed.R.App.P. 28(a)(9)(A)-(B). We have

held that the failure to elaborate or provide any citation of authority in support of

an argument on appeal acts as a waiver of the argument for appellate purposes.

Flanigan’s Enterprises, Inc. of Georgia v. Fulton County, Georgia, 242 F.3d 976,

987 n.16 (11th Cir. 2001). Furthermore, failure to offer argument on an issue

abandons it. Sepulveda, 401 F.3d at 1228 n.2. Finally, and most fatal to Guevara’s

claim, is that passing references to issues are insufficient to raise the claim on

appeal. Id.

      Here, Guevara’s brief, despite being counseled, notably does not include a

standard of review, let alone the standard of review of the BIA’s decision denying

withholding of removal. It mentions the words “withholding of removal” twice on

page nine in the “statement of issues,” and then fails to describe what is needed to

be proven to the IJ to qualify for withholding of removal. Instead, Guevara argues

that the IJ improperly denied him asylum and challenges the constitutionality of

the one-year filing deadline applied by the IJ to deny him his asylum claims. Thus,

the failure of Guevara to identify citations, authority, or arguments regarding the

denial of his withholding of removal claim is fatal to his appeal of that issue, and

we find that his argument is abandoned and/or waived. See also I.N.S. v. Cardoza-

Fonseca, 480 U.S. 421, 429 n.6, 107 S.Ct. 1207, 1212 n.6, 94 L.Ed.2d 434 (1987)

(explaining that “[a]sylum and withholding of deportation are two distinct forms of
                                           10
relief” and distinguishing between the two).

      Guevara’s final argument is that the one-year time bar for filing asylum

applications violates the United Nations Convention of the Status of Refugees by

adding a reason for which an asylum can be denied contained in that Convention.

He argues that because the U.S. Senate has ratified the U.N. Convention, the

United States is bound to follow the Convention, and the Supremacy Clause of the

United States Constitution requires that the treaty trump the federally enacted INA

§ 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B). He also argues that the requirement that

an alien not have a reasonable resettlement alternative in his own country before an

asylum claim will be granted violates the United States Constitution and was

improperly applied in the present case.

      We review questions of constitutional law de novo. See Loyd v. Alabama

Dep’t of Corrections, 176 F.3d 1336, 1339 (11th Cir. 1999). The Supremacy

Clause provides as follows:

      This Constitution, and the Laws of the United States which shall be
      made in Pursuance thereof; and all Treaties made, or which shall be
      made, under the Authority of the United States, shall be the supreme
      Law of the Land; and the Judges in every State shall be bound
      thereby, any Thing in the Constitution or Laws of any State to the
      Contrary notwithstanding

U.S. Const. Art. VI, cl. 2. With respect to the Supremacy Clause, the Supreme

Court explained the relationship between a treaty and a federal statute as follows:

                                          11
       A treaty is primarily a contract between two or more independent
       nations, and is so regarded by writers on public law . . .When the
       stipulations are not self-executing, they can only be enforced pursuant
       to legislation to carry them into effect . . . If the treaty contains
       stipulations which are self-executing, that is, require no legislation to
       make them operative, to that extent they have the force and effect of a
       legislative enactment . . . By the constitution, a treaty is placed on the
       same footing, and made of like obligation, with an act of legislation.
       Both are declared by that instrument to be the supreme law of the
       land, and no superior efficacy is given to either over the other. When
       the two relate to the same subject, the courts will always endeavor to
       construe them so as to give effect to both, if that can be done without
       violating the language of either; but, if the two are inconsistent, the
       one last in date will control the other: provided, always, the stipulation
       of the treaty on the subject is self-executing.

Whitney v. Robertson, 124 U.S. 190, 194, 8 S.Ct. 456, 458, 31 L.Ed. 386 (1888).

       Guevara cites to Chapter I, Art 1, Sub. F of the U.N. Convention 5 in his

brief, which reads:

       The provisions of this Convention shall not apply to any person with
       respect to whom there are serious reasons for considering that:

               (a) he has committed a crime against peace, a war crime, or a
               crime against humanity, as defined in the international
               instruments drawn up to make provision in respect of such
               crimes;
               (b) he has committed a serious non-political crime outside the
               country of refuge prior to his admission to that country as a
               refugee;
               (c) he has been guilty of acts contrary to the purposes and
               principles of the United Nations.



       5
         The United States is not a signatory to the U.N. Convention itself, but rather to the
Protocol, which bound all signatories to comply with the substantive provisions of Articles 2-34.
See I.N.S. v. Stevic, 467 U.S. 407, 416, n.9, 104 S.Ct. 2489, 2494, n.9, 81 L.Ed.2d 321 (1984).
                                                 12
Protocol Relating to the Status of Refugees, Nov. 1, 1968, Ch. I., Art. 1, Sub. F, 19

U.S.T. 6223. Guevara states that this provision is the only limitation to granting an

alien political asylum.

      Notwithstanding the numerous other provisions of the treaty establishing

limitations on its applicability to certain aliens (see, e.g, Art I. Ch. 1, Subs. C-E),

Guevara ignores two other important provisions of the convention and protocol, as

well as the manner in which the United States has chosen to comply. The first is

Chapter III, Art. 34, which reads:

      The Contracting States shall as far as possible facilitate the
      assimilation and naturalization of refugees. They shall in particular
      make every effort to expedite naturalization proceedings and to reduce
      as far as possible the charges and costs of such proceedings.

Protocol Relating to the Status of Refugees, Nov. 1, 1968, Ch. III., Art. 34, Sub. F,

19 U.S.T. 6223.

      The United States Supreme Court has explained that the United States has

met its obligation to comply with this Article by establishing discretionary relief in

the form of asylum for those aliens who qualify as refugees under the INA. See

Cardoza-Fonseca, 480 U.S. at 441, 107 S.Ct. at 1218.

      The second is Chapter III, Art. 33, which states:

      (1) No Contracting State shall expel or return ("refouler") a refugee in
      any manner whatsoever to the frontiers of territories where his life or
      freedom would be threatened on account of his race, religion,
      nationality, membership of a particular social group or political
                                            13
      opinion.

      (2) The benefit of the present provision may not, however, be claimed
      by a refugee whom there are reasonable grounds for regarding as a
      danger to the security of the country in which he is, or who, having
      been convicted by a final judgment of a particularly serious crime,
      constitutes a danger to the community of that country.

Protocol Relating to the Status of Refugees, Nov. 1, 1968, Ch. III., Art. 33, Sub. F,

19 U.S.T. 6223.

      The Supreme Court has noted that neither Article 33 nor Article 34 of the

Protocol are self-executing or precatory. See I.N.S. v. Chevic, 467 U.S. 407, 426,

n.22, 104 S.Ct. 2489, 2500 n.22, 81 L.Ed.2d 321 (1984) (stating that Article 34 is

not self-executing); Cardoza-Fonseca, 480 U.S. at 441, 107 S.Ct. at 1218

(describing Article 33 as precatory); see also Haitian Refugee Center, Inc. v.

Baker, 949 F.2d 1109, 1110 (11th Cir. 1992) (holding that Article 33 is not self-

executing). Thus, because the Protocol is not self-executing, we conclude that the

one-year time bar does not violate the Supremacy Clause.

      Lastly, to the extent that Guevara argues that the “internal resettlement” rule

is unconstitutional, we find the contention is without merit. We have held that:

      [I]t is not unreasonable to require a refugee who has an internal
      resettlement alternative in his own country to pursue that option
      before seeking permanent resettlement in the United States, or at least
      to establish that such an option is unavailable. As a matter of
      immigration policy, a government may expect that an asylum seeker
      be unable to obtain protection anywhere in his own country before he
      seeks the protection of another country. We therefore uphold the
                                          14
       BIA's imposition of a country-wide requirement in this case.

Mazariegos v. Office of the United States Attorney General, 241 F.3d 1320, 1327

(11th Cir. 2001). Thus we conclude that the “internal relocation” rule is not

unconstitutional as applied. Moreover, as discussed above, we will not review the

IJ’s determination that internal resettlement was likely a viable option for Guevara.

       For the foregoing reasons, we conclude that (1) Guevara waived or

abandoned any argument regarding the BIA’s and IJ’s decisions regarding his

withholding of removal and CAT relief, (2) we lack jurisdiction to review his

asylum claim, and (3) Guevara’s constitutional arguments lack merit.

Accordingly, Guevara’s petition is denied in part and dismissed in part for lack of

jurisdiction.

       PETITION DENIED IN PART, DISMISSED IN PART.




                                          15